-l>UJ

\IO`\

00

9 and Benefit Of Pll\lNACLE CRUSHING &

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 2117-cv-01908-JLR Document 54-1 Filed 11/13/18 Page 1 013

_ The Honorable J ames L. Robart
Anne Marie Tavella, WSBA #41335 ‘
Jonathan Del\/lella, WSBA #3 6081
Davis Wright Tremaine LLP

188 W. Northern Lights Blvd, Ste. 1100
Anchorage, Alaska 99503

Telephone: 907-257-5345

Facsimile: 9074-257-5399

Attorneysfor Cherokee General Corporation and Hartford Fire [nsurance Company

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, for the Use

CONSTRUCTION, LLC a Washingt'on limited No. 21 17-cv-01908-JLR
liability company,

Plaintiffs,
' [MQPQSEB] ORDER GRANTING
vs. STIPULATED MOTION TO MODIFY
MH\IUTE ORDER SETTING TRIAL
HARTFORD F[RE INSURANCE COMPANY, a DATES AND RELATED DATES
Connecticut¢coiporation,

Defendant.

 

UNITED STATES OF AMERICA, for the Use
and Benefit of SCI INFRASTRUCTURE LLC;
and SCI INFRASTRUCTURE LLC, a Washington
limited liability company,

Plaintiffs,
vs.

CHEROKEE GENERAL CORPORATION, an
Oregon corporation; and HARTFORD FIRE
lNSURANCE COMPANY, a Connecticut
corporation,

 

Defendants.

 

[PROPOSED] ORDER GRANT]NG STIPULATED MOTION To MODIFY
MiNUTE 0RDER SETT]NG TRIAL DATES AND RELATED DATES _ _ _
ease NO. 2;17-cv_01908-JLR _ 1 Da“S W“ght Tremm@ LLP

LAW OFFICES
4853-2074-4314v.1 0105126-000003 ' 12(§€;§§‘;‘1§;§*;‘§;051“_§§§§°0
206.622.3150 main~ 206.757.7700 fax

 

 

 

-l>k)~)l\)

£J`I

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 2:17-ev-01908-.3!_R Documen154-1 Filed 11/13/18 Page 2 of 3

Pursuant to the Stipulated Motion to l\/lodify the Minute Order Setting Trial Dates,

IT IS HEREBY ORDEREDZ

l. The Court finds good cause to modify the Minute Order Settin§,r Trial Dates.

2. The deadline for disclosures of expert testimony and amendments to pleadings
shall be December 21, 2018.

3. The remaining deadlines in the Minute Order Setting Trial Dates shall remain in
effect

lT IS SO ORDERED.

 

 

 

'Hono ble J ames L. Robart

C\,,_ g`
DATED: 'N¢ewsm \L\i?.o\% Q`Q"`“

'[PROPOSED] ORDER GRANT[NG STIPULATED MOTION TO MODIFY
MINUTE ORDER SETTING TRIAL DATES AND RELATED DATES

, D ' W ' htT z' LLP
case NO. 2.17-cv_01908-JLR - 2 am L‘§ZV OFF§YS‘U

4853-2074-4314v.1 0105126-000003 12051€:£‘;<1\$§‘;§1=051"_§§§§00 _
206.622.3150 main - 206.757.7700 fax

 

 

 

